Citation Nr: 0805181	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  96-36 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Detroit, Michigan Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for PTSD.

In June 2002, this claim was denied by the Board.  The 
veteran timely appealed to the United States Court of 
Veterans Appeals (Court).  In July 2003 the Court issued an 
Order that granted a Joint Motion for Remand of the parties, 
vacated the Board's decision, and returned the case to the 
Board for further consideration.
 
In January 2004, the Board remanded this claim to the Appeals 
Management Center (AMC) to comply with the VCAA.  After the 
case was returned by the AMC, the Board issued a decision in 
March 2005, which again denied the veteran's claim.  In a May 
2007 decision, the Court vacated the March 2005 decision of 
the Board and returned the case to the Board for further 
adjudication.  The below action is directed in view of the 
Court's May 2007 decision.

The Veterans Law Judge who issued the March 2005 Board 
decision has since retired.  This is the first adjudication 
of this matter by the undersigned Veterans Law Judge.


FINDING OF FACT

The veteran has PTSD that is at least as likely as not 
related to combat stressors experienced during active duty.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant 
the claim on appeal.  Therefore, no further notice or 
development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

38 U.S.C.A. § 1154(a) provides that consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service record, 
the official history of each organization in which such 
veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence.

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000) (setting forth a three-step analysis 
for 1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (same three-step analysis).

Case law provides a three-step analysis for analyzing claims 
pursuant to 38 U.S.C.A. § 1154(b).  In the first step of the 
analysis, VA must determine whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  In the second step, 
the VA must then determine if the proffered evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  If these two inquiries are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," regardless of the 
absence of official records.  In the third and final step of 
the analysis, it is determined whether the government came 
forward with enough evidence to rebut the presumption with 
"clear and convincing evidence to the contrary."  See 38 
U.S.C.A. § 1154(b); Maxson v. Gober, 230 F.3d 1330, 1332-3 
(Fed. Cir. 2000) (setting forth three-step analysis for 
1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. 
Cir. 2000) (same three-step analysis).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
established the principle that the Board may not insist that 
there be corroboration of the veteran's personal 
participation in claimed stressor events.  In Suozzi, the 
Court rejected such a narrow definition for corroboration and 
instructed that "in insisting that there be corroboration of 
every detail including the appellant's personal participation 
. . ., defines 'corroboration' far too narrowly."  Id. at 
311.  Thus, Suozzi makes clear that corroboration of every 
detail is not required.  The veteran need not prove his 
physical proximity to, or firsthand experience with, attacks 
cited as stressors.  His presence with his unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, it was 
noted there that 38 C.F.R. § 3.304(f) only requires, as to 
stressor corroboration, "credible supporting evidence" that 
the claimed in-service stressor occurred.  In that case, the 
veteran's unit records were held to be clearly credible 
evidence that the rocket attacks that the veteran alleged, 
did in fact, occur.  The Board's finding of fact in Pentecost 
that the veteran did not corroborate his alleged in-service 
stressor with independent evidence, since they did not prove 
his personal participation in the attacks reflected in his 
unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 
16 Vet. App. at 129; Suozzi 10 Vet. App. at 307.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Preliminary Matters

As an initial matter, the Board has considered the medical 
opinions of record indicating that the veteran has a 
personality disorder only.  However, a significant 
preponderance of the medical evidence indicates that the 
veteran has an Axis I psychiatric disability either in 
addition to, or rather than, an Axis II personality disorder.  
Several of the numerous medical opinions diagnosing the 
veteran as having PTSD will be discussed below.

The Board has further considered the notations in the 
veteran's Vietnam service medical records that he underwent 
psychiatric hospitalization prior to service.  However, as a 
finding of fact, the Board finds that given the veteran's 
demonstrated unreliability as a historian (as will be 
discussed below), it is plausible that the veteran falsely 
alleged this pre-service period of hospitalization at a well-
known mental hospital in order to facilitate leaving Vietnam 
when he was found on physical examination to be "shaking 
grossly" in response to his initial days of duty with his 
combat battalion.  Consistent with such a possibility is a 
letter from the State of Michigan, Department of Community 
Health, dated in August 2002, indicating that after "a 
thorough check of the listing of former Ypsilanti [State 
Mental Hospital] clients I find that your name does not 
appear on that list.  In addition, a check was made of the 
central database of former clients of State of Michigan 
operated hospitals and centers, open and closed and there was 
no match for your name and birthdate."  The Board further 
notes that upon entry into service in February 1969, the 
veteran was evaluated as being normal upon clinical 
psychiatric evaluation.  Based on the foregoing, the Board 
finds that the veteran is presumed to have been in sound 
psychiatric condition upon entry into service, and that the 
presumption of soundness has not been rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111.

Service Department and Service Medical Records

The veteran's original service separation document, DD Form 
214, indicates that his decorations and medals in service 
consisted of the National Defense Service Medal and the 
Vietnam Service Medal.  A DD Form 215, Correction to DD Form 
214, issued in September 1998, revised the DD Form 214 to 
delete the Vietnam Service Medal and add the Vietnam Service 
Medal with two Bronze Service Stars, the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge, the Republic 
of Vietnam Civil Actions Honor Medal, the First Class Unit 
Citation Badge, and the Marksman Qualification Badge with 
Rifle Bar, and identified the dates of the veteran's service 
in Vietnam as extending from July 26, 1969, to November 24, 
1969.

The veteran's service personnel records were received from a 
Member of Congress in the year 2000.  On a form indicating 
"Appointments and Reductions," the veteran was shown to have 
been promoted from Private E-1 to Private E-2 on June 28, 
1969, and to Private First Class E-3 on July 26, 1969.  Under 
the record of assignments, it was shown that the veteran 
began his basic combat training on March 7, 1969, that he 
began advanced individual training on May 5, 1969, that he 
was in casual status from July 3, 1969, and that he began 
duty as a rifleman in Vietnam with Company A, 2nd Battalion, 
502nd Infantry, on August 12, 1969.

As noted above, service medical records show that the 
veteran's psychiatric status was reported as normal on 
examination for enlistment in February 1969.  In August 1969, 
the veteran was referred for psychiatric evaluation because 
of extreme nervousness provisionally diagnosed as anxiety 
reaction.  On examination he was noted to be "shaking 
grossly" after an initial period of service with his 
battalion.  The veteran gave a history of psychiatric 
hospitalization from November 1968 to February 1969 (an 
assertion the veracity of which has come into question, as 
described in the second paragraph of the factual analysis 
section of this decision, above).  On psychiatric evaluation 
on August 16, 1969 (both a typewritten and handwritten report 
of this encounter are in the claims file, and they vary 
slightly), it was reported that he had been markedly anxious 
since arriving in Vietnam and that the anxiety was becoming 
increasingly severe.  He complained of marked anxiety, 
insomnia and an inability to concentrate.  On mental status 
examination the veteran was markedly anxious.  His speech was 
coherent but at times irrelevant.  His affect was 
constricted.  He denied hallucinations and paranoid ideation 
and gave a history of ideas of influence.  There was no 
evidence of psychosis or neurosis.  The diagnosis was 
emotionally unstable personality.  A possible underlying 
thought disorder was also identified.  Impairment for further 
military duty was considered moderate to marked.  The 
examiner expressed the opinion that the veteran was a rather 
unstable individual who would probably decompensate under 
stress and recommended that he be administratively separated 
from service.

On an examination for separation performed later in August 
1969 (the Board notes that after the date of this 
"separation" examination the veteran served in excess of 
three more months in Vietnam), the veteran filled out a 
Report of Medical History in which he reported having been 
hospitalized before service at the Ypsilanti State Hospital 
in Ypsilanti, Michigan, for his nerves.

Personnel records received from a Member of Congress include 
an August 1969 memorandum from the commander of the veteran's 
company to the commanding officer of the battalion that 
indicated that the veteran had been medically diagnosed as an 
emotionally unstable person with severe anxiety and nervous 
condition considered to be a character and behavior disorder 
within the meaning of Army regulations.  He had had four 
recent counseling sessions.  It was reported that he had been 
assigned to Company A on August 8, 1969, and had been in the 
unit since then.  He had requested to go on sick call the 
second day in the company and had been immediately referred 
to the division psychiatrist for examination.  On the basis 
of the report of that examination, a recommendation for 
separation had been initiated.  The veteran was so advised in 
September 1969 and had waived various procedural rights under 
Army regulations, such as consideration of the case by a 
board of officers, a personal appearance before a board of 
officers, submission of statements, and representation by 
counsel.  The order of discharge for unsuitability was not 
issued until November 21, 1969, at which time he was still in 
Vietnam; the veteran was notified in writing of the action 
three days later.  A copy of the letter was signed by the 
veteran, and he was discharged from service on November 24, 
1969.

In response to requests by the RO for further information 
concerning the circumstances of the veteran's military 
service, in June 2001 the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) furnished extracts of 
histories submitted by the 2nd Battalion, 502nd Infantry, of 
the 101st Airborne Division of the Army for 1969 and 1970 
documenting the unit's mission, locations, and significant 
combat activities, together with a report summarizing the 
contents of the histories.

The unit was indicated on the title page of the unit history 
to be a "strike force."  The histories documented 
firefights during the period of the veteran's Vietnam tour 
and provided a list of casualties suffered by Company A.  
According to the organization summary, the 2nd Battalion 
(Airmobile), 502nd Infantry, was one of three maneuver 
infantry battalions with the 1st Brigade, 101st Airborne 
Division (Airmobile).  In Operation Campbell Streamer in Phu 
Loc District, on July 27, the battalion began phase II of the 
operation.  On August 3, the battalion had light contacts 
with the enemy. Several of the enemy dead, a small cache and 
many bunkers were found. On August 11, 1969, the battalion 
was extracted to Camp Eagle.  In Operation Cumberland Thunder 
in Thua Thien Province, on August 18, the unit was moved into 
the area of operation and on August 20, Company A engaged two 
enemy soldiers and found two blood trails which were followed 
with negative results.  On August 22, one platoon of Company 
A engaged two enemy soldiers with negative results.  On 
August 29, the company received 10 rounds of mortar fire, 
which landed outside the perimeter and caused no casualties.  
On September 1, the unit was extracted and conducted assaults 
into another area of operations.  On September 8 the 
battalion stopped offensive operations to observe a cease-
fire.  On September 11, the unit was relocated to a different 
location to deny the enemy access to certain villages.  On 
September 27, Company A was extracted.  As part of Operation 
Republic Square in the Thua Thien Province, the battalion 
returned to Camp Eagle on October 7 for refresher training.  
On October 15, the unit redeployed to another area to conduct 
patrols and ambushes.  On October 2 and 3, Company A was 
engaged at a distance of 150 meters with approximately 40 
rounds of AK fire, and one squad returned fire and conducted 
a sweep of the area.  During the sweep, a grenade exploded 
resulting in two killed and four wounded with negative enemy 
results.  On November 2, Company A assaulted into a new area 
of operations.  On November 6, a platoon of Company A 
uncovered a bunker containing nine enemy rifles and two 
pistols.  On November 12, one platoon of Company A heard 
movement on its front and engaged two enemy with small arms 
fire.  A sweep of the area revealed one enemy dead.  On 
November 16, Company A engaged one enemy resulting in one 
enemy being killed.

Combat Stressors

As indicated above, service department records indicate that 
the veteran's unit was a combat unit and was involved in 
significant combat during the veteran's period of service in 
Vietnam.  His DD Form 214 indicates that his specialty was 
that of an infantryman.  His record of assignments indicates 
that he began duty as a rifleman with Company A, 2nd 
Battalion, 502nd Infantry, on August 12, 1969.  However, his 
DD Form 214 and DD Form 215 contain no medals or citations 
confirming personal involvement in combat, such as a Combat 
Infantryman Badge or Purple Heart Medal, and his service 
personnel and service medical records make no specific 
reference to the veteran being involved in combat.  In 
evaluating the evidence before it, the Board must be mindful 
of the May 30, 2007, decision of the Court of Appeals for 
Veterans Claims in this matter stating that the Board must 
not erroneously equate the absence of affirmative evidence 
with actual negative evidence.  This assertion from the Court 
constitutes the law of the case.  One plausible reading of 
the evidence could be that the veteran was likely pulled from 
combat duty in his battalion, on August 15, 1969, after being 
referred to a psychiatrist.  However, as the Court alluded to 
in its May 30, 2007, decision in this case, there is no 
documentary evidence specifically indicating that the veteran 
had been relieved from his combat-related duties after his 
severe nervousness became apparent.  All that is reasonably 
certain is that he was kept in Vietnam until November 1969.  
There is no service department documentation affirmatively 
indicating that he was removed from combat duty or reassigned 
to another type of duty or unit.  He was kept in Vietnam 
without a specified change in duty or unit until November 
1969, just prior to his discharge from service.  In light of 
the foregoing, the Board finds that, notwithstanding the fact 
that the veteran is not credible in reporting his specific 
combat history, the places, types, and circumstances of the 
veteran's service as shown by his service record, the 
official history of his unit, and his service medical 
records, are consistent with combat exposure.  See 38 
U.S.C.A. § 1154(a).  That is, duty with his unit as indicated 
from a straightforward reading of his service department 
records and unit history would likely have resulted in 
exposure to combat.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997) (in case where service department records of veteran's 
unit demonstrate claimed combat events occurred, Board may 
not insist that there be corroboration of the veteran's 
personal participation in claimed stressor events).  His 
presence with his unit at the time such attacks occurred is 
sufficient to corroborate his statement that he experienced 
such attacks personally.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

Medical Nexus Opinions

As such, the Board finds that an opinion of a medical nexus 
between the current diagnosis of PTSD and a realistic 
assessment of combat stressors consistent with the veteran's 
duties and his unit's combat history would be probative 
medical evidence in support of his claim.  See 38 C.F.R. 
§ 3.304(f).  One such opinion was received from John 
Pankiewicz, M.D., Board Certified Psychiatrist, in October 
2003.  Dr. Pankiewicz acknowledged over the course of two 
paragraphs that the veteran had in the past "embellished his 
war experiences."  In his view, "[a]pparently these 
embellishments have caused VA examiners to consider all of 
[the veteran's] described history as questionable and has 
resulted in their denial in his claim for Post Traumatic 
Stress Disorder."  Dr. Pankiewicz made very clear that he 
had reviewed the veteran's unit history, service medical 
records, and post-service records of treatment and 
examination, by submitting several of these records as 
exhibits and discussing them in evaluation of the veteran's 
condition.  In a 7-page typewritten report (not including 17 
exhibits consisting of 28 additional pages), he concluded 
that "I believe to reasonable medical certainty [that the 
veteran's] PTSD is attributable to his combat experiences in 
service."  

The record contains several diagnoses and opinions in accord 
with Dr. Pankiewicz, though these opinions may be less well-
reasoned or based on histories that are not credible.  In an 
April 1993 statement, J. A. Jerome, Ph.D., indicated that 
complete MMPI test results had shown marked elevations for 
depression, psychopathic deviancy, paranoia, obsessive-
compulsive behavior, schizophrenia and hypomania.  The 
diagnosis was post-traumatic stress disorder, delayed and 
chronic, secondary to Vietnam.  The diagnosis was in part 
based on inaccurate histories that lacked credibility.  For 
example, the report related that in 1969 and 1970 the veteran 
had seen a lot of action with the 101st Airborne and had been 
one of four survivors in a platoon of 50.

The veteran underwent a VA psychiatric examination in October 
1993.  Again the examiner based his opinion in this claim on 
an inaccurate history that is not credible in the context of 
the service department records.  The veteran claimed to have 
had his basic training in Fort Knox, Kentucky, for eight 
months, and combat training at Fort Polk, Louisiana, for 
eight months, followed by combat experience in Vietnam from 
August 1969 to June 1970.  He reported that his combat 
included going into tunnels with dogs.  On one occasion he 
shot an enemy soldier and on another occasion he threw a 
grenade and prayed but was able to save himself with the dog.  
He reported nightmares involving combat.  The Axis I 
diagnosis was post-traumatic stress disorder, depressive 
reaction, and the Axis II diagnoses were explosive 
personality and mild organic brain syndrome.  A memory 
problem was noted.

A May 1995 statement from a VA physician is of record.  The 
statement was given to the veteran at his request to verify 
his diagnoses.  The physician stated that the veteran had 
been followed at the VA facility in Saginaw, Michigan, for 
almost a year and met the DSM-IV criteria for PTSD.  The 
pertinent Axis I diagnoses were PTSD and mood disorder with 
mixed features secondary to a medical condition.  The Axis II 
diagnosis was personality disorder.  The history upon which 
the veteran's PTSD was diagnosed was not specified.

VA outpatient treatment records dated from August 1993 
through May 1997 from the VA Medical Center in Saginaw, 
Michigan, are of record.  The records show regular visits for 
treatment of psychiatric pathology diagnosed as PTSD, a 
personality disorder, and bipolar disorder secondary to a 
seizure disorder.  The history and stressors underlying the 
diagnoses of PTSD are not clearly enumerated.

In October 1998 the VA received a large quantity of documents 
from the Social Security Administration, which consist 
primarily of adjudication documents, private medical records, 
and VA medical records, which were already in the claims 
file.  Also included was the report of a psychiatric 
examination performed in August 1993 by A. S. Harding, M.D., 
for the Michigan Disability Determination Service.  Again, 
the history and stressors upon which the diagnosis of PTSD 
was based were not accurate or credible.  The veteran 
reported that he had spent three years in service, including 
22 1/2 months in Vietnam.  He claimed that he had gone to 
drill instructor school and taught parachute jumping and that 
he had been a Green Beret.  On examination, the Axis I 
diagnoses were PTSD and organic personality syndrome.  

In January 2005, the veteran was seen at the VAMC Saginaw 
facility.  The progress note stated a diagnosis of PTSD and 
organic affective syndrome.  The stressors and history 
underlying the diagnosis were not specified.

Conclusion

The Board finds that the October 2003 medical opinion of Dr. 
Pankiewicz is the most thorough and well-reasoned medical 
opinion of record, based on a history of combat stressors 
consistent with the service department records.  As a result, 
the Board affords this medical opinion the highest degree of 
probative weight as compared to other medical opinions 
reflected in the claims files.  The opinion contemplates as a 
stressor a history of combat realistically supported by the 
service department records, and finds that the veteran's 
current PTSD is related to such stressors.  The veteran's 
lack of credibility does constitute negative evidence in this 
case.  However, the Board finds that, taking into 
consideration the opinion of Dr. Pankiewicz, and the 
additional but less probative opinions also diagnosing the 
veteran has having PTSD related to service, the evidence is 
at least in equipoise (that is, it is at least as likely as 
not) that the veteran has PTSD that is related to combat 
stressors experienced during active duty.  Accordingly, 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


